DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-6 of the remarks, filed 08/02/2022, with respect to claims 1-15 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-3 and 8-11 has been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements comprising a current detection unit that detects a control current flowing between a control terminal of a semiconductor element of voltage-controlled type having a current detection terminal, and a drive circuit; an overcurrent detection unit that detects an overcurrent in response to a sense current exceeding an overcurrent threshold value set to an operating level, the sense current flowing through the current detection terminal; and an adjustment unit that sets, based on a detection result of the current detection unit, the overcurrent threshold value in a transient period during turn on and turn off of the semiconductor element to a transient level higher than the operating level, the overcurrent threshold value being set to the operating level in a period other than the transient period, wherein the overcurrent detection unit detects the overcurrent during the transient period when the sense current exceeds the transient level.
Claims 2-8 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 9, the prior art of record neither shows nor suggests the combination of method steps comprising detecting a control current flowing between a control terminal of a semiconductor element of voltage-controlled type having a current detection terminal, and a drive circuit; detecting an overcurrent in response to a sense current exceeding an overcurrent threshold value set to an operating level, the sense current flowing through the current detection terminal; and adjusting, based on a detection result of the control current, the overcurrent threshold value in a transient period during turn on and turn off of the semiconductor element to a transient level higher than the operating level, the overcurrent threshold value being set to the operating level in a period other than the transient period, wherein the overcurrent is detected during the transient period when the sense current exceeds the transient level.
Claims 10-15 depend from allowed claim 9 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2017/0077825 discloses a switching power supply device.
US PUB 2014/0192449 discloses a short-circuit protection circuit.
US PUB 2015/0311692 discloses a drive protection circuit, semiconductor module, 
and automobile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858